Citation Nr: 0732087	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  97-17 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for an allergic reaction 
to include as due to exposure to hydrocarbons. 

2. Entitlement to service connection for a skin rash to 
include as due to exposure to hydrocarbons. 

3. Entitlement to service connection for a respiratory 
condition due to exposure to hydrocarbons. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD
N. T. Werner, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1969 to February 1972 and from May 1973 to November 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in June 1996, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The appeal has been before the Board on two 
earlier occasions - once in August 2004 and again in January 
2006 and, in part, remanded for further procedural 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 
11 Vet. App. 268 (1998).  


FINDING OF FACT

An allergic reaction to exposure to hydrocarbons manifested 
by a skin rash and a reactive airway disease is due to an 
event of service origin. 


CONCLUSION OF LAW

A hydrocarbon allergy manifested by skin and respiratory 
disorders diagnosed as dermatitis, atopic eczema, pruritic 
papules compatible with atopic dermatitis, reactive airway 
disease, allergic rhinitis, and mild emphysema was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.

With the grant of service connection, the veteran is 
receiving the maximum benefit allowable by law and further 
compliance with the VCAA is not required. 




REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection  

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in military 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis 

Service personnel records as well as records obtained from 
the Environmental Support Group show that the veteran served 
in Southwest Asia from October 1990 to April 1991 with the 
1st Cavalry Division which was deployed to Saudi Arabia and 
conducted offensive operations into Iraq. 

Following service, VA medical records, including VA 
examination reports and/or opinions dated in February 1995, 
June 1997, and December 2006, as well as a private allergy 
consultation from W.F.L., M.D., dated in March 2005, show the 
veteran being diagnosed with a significant sensitivity to oil 
and fuels and/or hydrocarbon sensitivity starting in July 
1994, when the diagnosis was recharacterized as an allergic 
reaction to hydrocarbons starting in March 1995.  

Moreover, on VA examinations in June 1997 and December 2006, 
as well as the private allergy consultation in March 2005, 
hydrocarbon sensitivity was diagnosed.  

The records also shows that the hydrocarbon allergy was 
manifested by, among other things, dermatitis (VA 
examination, dated in February 1995); reactive airway disease 
(VA examination, dated in June 1997); atopic eczema (VA 
examination, dated in April 2005); and a pruritic papules 
compatible with atopic dermatitis, allergic rhinitis, and 
mild emphysema (March 2005 examination).

As to the origins or etiology of the hydrocarbon allergy, on 
VA examination in June 1997, the examiner stated that the 
veteran's VA file was replete with references to his problem 
and that he himself had worked-up the veteran's Persian Gulf 
in 1994.  The examiner indicated that the veteran's multiple 
chemical sensitivity was well documented as worked-up in 
consultation with another doctor and that the multiple 
chemical sensitivity explained the veteran's breathing 
problems and skin rashes. 

In March 2005, W.F.L., M.D., stated that he had discovered as 
many articles stating that hydrocarbons had no effect as 
articles that said they had an effect and that the best 
statement that he could make as to hydrocarbons was  that 
there may be an adverse effect on some patients.

On VA examination in April 2005, the examiner stated that the 
veteran had atopic eczema of 35 years' duration exacerbated, 
but not aggravated, during service every time he is exposed 
to hydrocarbons.     

On VA examination in December 2006, the examiner stated that 
the veteran's allergic sensitivities to a multitude of 
substances was not caused by exposure to petroleum products, 
but the veteran's intrinsic allergic sensitivities caused his 
symptoms and rashes during the Gulf War, which continued to 
manifest by similar symptoms and rashes and respiratory 
difficulties subsequent to his return from the Gulf War 
Theater.  



The examiner stated that the hydrocarbon sensitivity was an 
underlying, intrinsic, immunologic condition specific to the 
veteran and that the veteran's service in the Gulf War 
involved a high concentration of exposure to allergens, which 
then brought about dramatic manifestations of the condition, 
which have continued to be evident subsequently.   

For service connection to be awarded, there must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As the service records show that the veteran served in the 
Persian Gulf at a time that coincided with an environmental 
disaster in the region in the form of burning oil wells, as 
the veteran was diagnosed with a hydrocarbon allergy a little 
over two years after his over twenty years of military 
service, as the veteran continues to suffer from a 
hydrocarbon allergy manifested by dermatitis, atopic eczema, 
pruritic papules compatible with atopic dermatitis, reactive 
airway disease, allergic rhinitis, and mild emphysema, and as 
a VA examiner has found that the veteran's  hydrocarbon 
allergy was intrinsic, existing prior to service in the 
Persian Gulf, the evidence establishes service connection for 
a hydrocarbon allergy manifested by skin and respiratory 
disorders diagnosed as dermatitis, atopic eczema, pruritic 
papules compatible with atopic dermatitis, reactive airway 
disease, allergic rhinitis, and mild emphysema on the basis 
of a diagnosis diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

                                                                         
(The Order follows on the next page.).





ORDER

Service connection for a hydrocarbon allergy manifested by 
skin and respiratory disorders diagnosed as dermatitis, 
atopic eczema, pruritic papules compatible with atopic 
dermatitis, reactive airway disease, allergic rhinitis, and 
mild emphysema is granted.  



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


